In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-551V
                                   Filed: September 8, 2015

* * * * * * * * * * * * * *                  *             UNPUBLISHED
KETLEEN DORMEUS,                             *
                                             *             Special Master Hamilton-Fieldman
               Petitioner,                   *
                                             *
v.                                           *             Attorneys’ Fees and Costs;
                                             *             Reasonable Amount Requested to
SECRETARY OF HEALTH                          *             which Respondent Does Not Object.
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
* * * * * * * * * * * * * * *
Robert Land, Philadelphia, PA, for Petitioner.
Traci Patton, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On June 27, 2014, Ketleen Dormeus (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”). 2 Petitioner alleged
that a diphtheria-pertussis-tetanus (“DPT”) vaccination she received on November 21, 2010
caused her to suffer from bursitis and adhesive capsulitis. On January 9, 2015, the undersigned
ruled that Petitioner was entitled to compensation for her injury, and on March 11, 2015, the
undersigned issued a decision awarding compensation to Petitioner.




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
       On September 8, 2015, the parties filed a Stipulation of Facts Concerning Attorneys’
Fees and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $5,017.02 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner represents that
she has not personally incurred any expenses in pursuit of her claim.

       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. The undersigned construes this as an application for final attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $5,017.02, in the form of a
check made payable jointly to Petitioner and Petitioner’s counsel, Robert Land.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

        IT IS SO ORDERED.

                                                                  /s/ Lisa D. Hamilton-Fieldman
                                                                  Lisa D. Hamilton-Fieldman
                                                                  Special Master




                3
                   Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.


                                                     2